Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

1.	The Examiner acknowledges the applicant’s amendment filed 7/28/2021.  At this point claims 1-20 are pending in the instant application and ready for examination by the Examiner.

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/2021 has been entered.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 1-3, 5-10, 12-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Austerlade in view of Schnurr and further in view of Wang. (U. S. Patent Publication 20150148129, referred to as Austerlade; U. S. Patent Publication 20170061314, referred to as Schnurr; ‘Recurrent Network Models for Human Dynamics’, referred to as Wang)

Claim 1
Austerlade discloses a method of generating an outcome for a sporting event, comprising: retrieving, by a computing system, event data from a data store, the event data comprising play-by-play information for a plurality of events across a plurality of seasons (Austerlade, , 0197; In another embodiment, the team analytics engine 346 may use event data to determine actual game performance versus historical game performance (such as by using historical data store 336) including, without limitation, an evaluation of game performance (e.g., player, team, offense, defense, special teams, etc.) versus prior year performance, prior game performance,….);…. receiving, by the computing system, a pre-match lineup for the sporting event, the prematch lineup Austerlade, , 0266; ‘An example of scoring statistics is provided above in Table 1. For example, participant data may include San Francisco Quails V. Seattle Chipmunks Dec. 8, 2013, as an event, San Francisco and/or Seattle, as the team, defense or offense as the squad, and a team roster or individual players, as the participants.’); and generating, by the computing system via the predictive model, a likely outcome of the sporting event based on historical information of each agent for the home team, each agent for the away team, and team-specific features. (Austerlade, , 0012;’ In some example embodiments, the method also includes receiving game data related to one or more probabilities statistical odds at least partially based on a predictive model based on previous sporting events, receiving a selected game data indication from at least one user, wherein the selected game data indication provides selection of at least one probability or statistical odd from the game data, transmitting selected game data, and receiving game status data based on the selected participant data; wherein the participant data is based on participant location data, wherein the participant location data is calculated based on blink data transmitted from a location tag mounted to the participant.’ EC: players for both teams is disclosed in the above Austerlade, 0266.)
Austerlade does not disclose expressly generating, by the computing system, a predictive model using a deep neural network, by: generating, by one or more neural networks of the deep neural network, one or more embeddings comprising team-specific embeddings and agent-specific embeddings based on the event data …. selecting, from the event data, one or more features related to a current context of the 
Schnurr discloses generating, by the computing system, a predictive model using a deep neural network, by: generating, by one or more neural networks of the deep neural network, one or more embeddings comprising team-specific embeddings and agent-specific embeddings based on the event data (Schnurr, 0046, 0031;’ The one or more prediction models 210 may be trained using any suitable machine learning algorithms including, but not limited to, learning trees (e.g., Boosted, Bagging, Random forest), support vector machines, neural networks, and other suitable machine-learning algorithms.’ and ‘Continuing with the example of the football game, third-party service computing system 124B may perform analysis on game data (e.g., play-by-play information) to calculate derivative data and auxiliary information about different teams and/or players that are participating in the football game.’)…. selecting, from the event data, one or more features related to a current context of the sporting event (Schnurr, 0030; ‘Continuing with the example of the football game, the content-related computing service computing system 124A may provide play-by -play information as the football game occurs.’); and learning, by the deep neural network, one or more likely outcomes of one or more sporting events based at least on the team-specific embeddings, the agent-specific embeddings, and the current context of the sporting event.  (Schnurr, 0046;’ The one or more prediction models 210 may be trained using any suitable machine learning algorithms including, but not limited to, learning trees (e.g., Boosted, Bagging, Random forest), support vector machines, neural networks, and other suitable 
Austerlade and Schnurr do not disclose expressly wherein the team specific embeddings and the agent specific embeddings are a lower dimension than the event data.
Wang discloses wherein the team specific embeddings and the agent specific embeddings are a lower dimension than the event data. (Wang, p5 and section 2.4, fig 4, table 1; ‘Example of player position resolution. Here are 3 possible line-ups of the Toronto Raptors where Lou Williams, Terrence Ross, and DeMar DeRozan were assigned different positions depending on the line-up.’ With ‘A visualization of player embedding. This show Lou Williams, Terrence Ross, and DeMar DeRozan, and their neighbors in the embedding. This is a 2D compression of the 10D space, so the distance in the visualization does not have the same semantics as the real embedding. Still, we see that Lou Williams is closer to other smaller guards while DeMar DeRozan is closer to bigger guards, and Terrence being somewhere in between.’ And the section the above belongs to ‘Ordering the sequences and players embedding) It would have been obvious to one having ordinary skill in the art, having the teachings of Austerlade, Schnurr and Wang before him before the effective filing date of the claimed invention, to 

Claim 2
Austerlade discloses wherein generating, by the one or more neural networks of the deep neural network, the one or more embeddings comprising the team-specific embeddings and the agent-specific embeddings based on the event data, comprises: selecting, from the event data, one or more features related to team-specific information. (Austerlade, , 0266; ‘An example of scoring statistics is provided above in Table 1. For example, participant data may include San Francisco Quails V. Seattle Chipmunks Dec. 8, 2013, as an event, San Francisco and/or Seattle, as the team, defense or offense as the squad, and a team roster or individual players, as the participants.’)
Austerlade does not disclose expressly learning, by a first neural network of the one or more neural networks, the team-specific embeddings based on the team-specific information.
Schnurr discloses learning, by a first neural network of the one or more neural networks, the team-specific embeddings based on the team-specific information. (Schnurr, 0044; The prediction trainer computing system 208 may extract other characteristics of the game beyond play-by-play information from the game data. For example, the prediction trainer computing system 208 may identify the teams participating in the game, the rosters of players on the teams, the coaches of the teams, the time at which the game was played, the location of the game, the weather conditions during the game/play, and other suitable game characteristics. The prediction trainer computing system 208 may add the additional game characteristics as separate columns of the matrix of game information.) It would have been obvious to one having ordinary skill in the art, having the teachings of Austerlade and Schnurr before him before the effective filing date of the claimed invention, to modify Austerlade to incorporate neural networks and the training of neural networks, content based information of Schnurr. Given the advantage of the flexibility and learning properties of neural networks and the stability of data which is content form, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 3
Austerlade discloses wherein generating, by the one or more neural networks of the deep neural network, one or more embeddings comprising the team-specific embeddings and the agent-specific embeddings based on the event data, comprises: selecting, from the event data, one or more features related to agent-specific information across a career of each agent. (Austerlade, , 0266; ‘An example of scoring statistics is provided above in Table 1. For example, participant data may include San Francisco Quails V. Seattle Chipmunks Dec. 8, 2013, as an event, San Francisco and/or Seattle, as the team, defense or offense as the squad, and a team roster or individual players, as the participants.’)

Schnurr discloses learning, by a first neural network of the one or more neural networks, the agent-specific embeddings based on the agent-specific information. (Schnurr, 0044; The prediction trainer computing system 208 may extract other characteristics of the game beyond play-by-play information from the game data. For example, the prediction trainer computing system 208 may identify the teams participating in the game, the rosters of players on the teams, the coaches of the teams, the time at which the game was played, the location of the game, the weather conditions during the game/play, and other suitable game characteristics. The prediction trainer computing system 208 may add the additional game characteristics as separate columns of the matrix of game information.) It would have been obvious to one having ordinary skill in the art, having the teachings of Austerlade and Schnurr before him before the effective filing date of the claimed invention, to modify Austerlade to incorporate neural networks and the training of neural networks, content based information of Schnurr. Given the advantage of the flexibility and learning properties of neural networks and the stability of data which is content form, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 5
Austerlade does not disclose expressly generating, by the computing system, a graphical user interface comprising a graphical representation of the likely outcome.
Schnurr, 0038; More particularly, computing system 102 may be configured to visually present real-time statistical data and/or predictions of upcoming aspects that occur during the live-action sporting event. For example, statistical data and/or predictions of aspects of a live-action sporting event may be included in an overlay that is visually presented simultaneously with a broadcast feed/video stream of the live-action sporting event.) It would have been obvious to one having ordinary skill in the art, having the teachings of Austerlade and Schnurr before him before the effective filing date of the claimed invention, to modify Austerlade to incorporate neural networks and the training of neural networks, content based information of Schnurr. Given the advantage of the flexibility and learning properties of neural networks and the stability of data which is content form, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 6
Austerlade discloses generating, by the computing system, a first graphical user interface comprising the plurality of agents for the home team (Austerlade, , 0290; The processor 1202 may be configured to display the participant data on a user interface such as 1208. For example, the participant data may include San Francisco Quails V. Seattle Chipmunks Dec. 8, 2013 as an event, San Francisco and/or Seattle Seahawks for the team, offense or defense for the squad, and a team roster or individual players for the participants.); and receiving, by the computing system via the first graphical user Austerlade, , 0197; In this regard, as will be apparent to one of ordinary skill in the art, the team analytics engine 346 may be used to evaluate performance (e.g., the left tackle has missed three assignments), identify trends (e.g., the defensive team consistently sends a linebacker blitz against a spread offensive formation), make player substitutions (e.g., a second string left tackle has performed better historically against the right end of the defense and thus should be substituted for the starting left tackle), revise game plans, or provide alerts (e.g., the flanker has experienced significantly reduced speed, acceleration, and performance following being tackled and thus an alert should be generated to the training staff to ensure that such player is medically evaluated)

Claim 7
Austerlade discloses generating, by the computing system via the predictive model, an updated likely outcome of the sporting event based on an updated lineup of the home team that includes the first agent and not the second agent. (Austerlade, , 0197; In this regard, as will be apparent to one of ordinary skill in the art, the team analytics engine 346 may be used to evaluate performance (e.g., the left tackle has missed three assignments), identify trends (e.g., the defensive team consistently sends a linebacker blitz against a spread offensive formation), make player substitutions (e.g., a second string left tackle has performed better historically against the right end of the defense and thus should be substituted for the starting left tackle), revise game plans, or provide alerts (e.g., the flanker has experienced significantly reduced speed, 

Claim 8
Austerlade discloses a system for generating an outcome for a sporting event, comprising: a processor; and a memory having programming instructions stored thereon, which, when executed by the processor, performs one or more operations, comprising: (Austerlade, , 0014; In a further example embodiment, an apparatus is provided including at least one processor and at least one memory including computer program code, the at least one memory and computer program code configured to, with the processor, cause the apparatus to at least transmit participant data relating to one or more participants that are available in a fantasy game, wherein the fantasy game is at least partially related to a players performance in a sporting event,….) retrieving event data from a data store, the event data comprising play-by-play information for a plurality of events across a plurality of seasons (Austerlade, , 0197; In another embodiment, the team analytics engine 346 may use event data to determine actual game performance versus historical game performance (such as by using historical data store 336) including, without limitation, an evaluation of game performance (e.g., player, team, offense, defense, special teams, etc.) versus prior year performance, prior game performance,….)…. receiving a pre-match lineup for the sporting event, the pre-match lineup comprising a plurality of agents for a home team and a plurality of agents for an away team (Austerlade, , 0266; ‘An example of scoring statistics is provided above in Table 1. For example, participant data may include San Francisco Quails V. Austerlade, , 0012;’ In some example embodiments, the method also includes receiving game data related to one or more probabilities statistical odds at least partially based on a predictive model based on previous sporting events, receiving a selected game data indication from at least one user, wherein the selected game data indication provides selection of at least one probability or statistical odd from the game data, transmitting selected game data, and receiving game status data based on the selected participant data; wherein the participant data is based on participant location data, wherein the participant location data is calculated based on blink data transmitted from a location tag mounted to the participant.’ EC: players for both teams is disclosed in the above Austerlade, 0266.)
Austerlade does not disclose expressly generating a predictive model using a deep neural network, by: generating, by one or more neural networks of the deep neural network, one or more embeddings comprising team-specific embeddings and agent-specific embeddings based on the event data …. selecting, from the event data, one or more features related to a current context of the sporting event; and learning, by the deep neural network, one or more likely outcomes of one or more sporting events based at least on the team-specific embeddings, the agent-specific embeddings, and the current context of the sporting event.
Schnurr, 0046, 0031;’ The one or more prediction models 210 may be trained using any suitable machine learning algorithms including, but not limited to, learning trees (e.g., Boosted, Bagging, Random forest), support vector machines, neural networks, and other suitable machine-learning algorithms.’ and ‘Continuing with the example of the football game, third-party service computing system 124B may perform analysis on game data (e.g., play-by-play information) to calculate derivative data and auxiliary information about different teams and/or players that are participating in the football game.’)…. selecting, from the event data, one or more features related to a current context of the sporting event (Schnurr, 0030; ‘Continuing with the example of the football game, the content-related computing service computing system 124A may provide play-by -play information as the football game occurs.’); and learning, by the deep neural network, one or more likely outcomes of one or more sporting events based at least on the team-specific embeddings, the agent-specific embeddings, and the current context of the sporting event. (Schnurr, 0046;’ The one or more prediction models 210 may be trained using any suitable machine learning algorithms including, but not limited to, learning trees (e.g., Boosted, Bagging, Random forest), support vector machines, neural networks, and other suitable machine-learning algorithms.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Austerlade and Schnurr before him before the effective filing date of the claimed invention, to modify Austerlade to incorporate neural networks 
Austerlade and Schnurr do not disclose expressly wherein the team specific embeddings and the agent specific embeddings are a lower dimension than the event data.
Wang discloses wherein the team specific embeddings and the agent specific embeddings are a lower dimension than the event data. (Wang, p5 and section 2.4, fig 4, table 1; ‘Example of player position resolution. Here are 3 possible line-ups of the Toronto Raptors where Lou Williams, Terrence Ross, and DeMar DeRozan were assigned different positions depending on the line-up.’ With ‘A visualization of player embedding. This show Lou Williams, Terrence Ross, and DeMar DeRozan, and their neighbors in the embedding. This is a 2D compression of the 10D space, so the distance in the visualization does not have the same semantics as the real embedding. Still, we see that Lou Williams is closer to other smaller guards while DeMar DeRozan is closer to bigger guards, and Terrence being somewhere in between.’ And the section the above belongs to ‘Ordering the sequences and players embedding) It would have been obvious to one having ordinary skill in the art, having the teachings of Austerlade, Schnurr and Wang before him before the effective filing date of the claimed invention, to modify Austerlade and Schnurr to incorporate compression or dimensional reduction of teams and players of Wang. Given the advantage of using a smaller data dimensions 

Claim 9
Austerlade discloses wherein generating, by the one or more neural networks of the deep neural network, the one or more embeddings comprising team-specific embeddings and agent-specific embeddings based on the event data, comprises: selecting, from the event data, one or more features related to team-specific information. (Austerlade, , 0266; ‘An example of scoring statistics is provided above in Table 1. For example, participant data may include San Francisco Quails V. Seattle Chipmunks Dec. 8, 2013, as an event, San Francisco and/or Seattle, as the team, defense or offense as the squad, and a team roster or individual players, as the participants.’)
Austerlade does not disclose expressly learning, by a first neural network of the one or more neural networks, the team-specific embeddings based on the team-specific information.
Schnurr discloses learning, by a first neural network of the one or more neural networks, the team-specific embeddings based on the team-specific information. (Schnurr, 0044; The prediction trainer computing system 208 may extract other characteristics of the game beyond play-by-play information from the game data. For example, the prediction trainer computing system 208 may identify the teams participating in the game, the rosters of players on the teams, the coaches of the teams, the time at which the game was played, the location of the game, the weather 

Claim 10
Austerlade discloses wherein generating, by the one or more neural networks of the deep neural network, the one or more embeddings comprising team-specific embeddings and agent-specific embeddings based on the event data, comprises: selecting, from the event data, one or more features related to agent-specific information across a career of each agent. (Austerlade, , 0266; ‘An example of scoring statistics is provided above in Table 1. For example, participant data may include San Francisco Quails V. Seattle Chipmunks Dec. 8, 2013, as an event, San Francisco and/or Seattle, as the team, defense or offense as the squad, and a team roster or individual players, as the participants.’)
Austerlade does not disclose expressly learning, by a first neural network of the the neural networks, one or more agent-specific embeddings based on the agent-specific information.
Schnurr, 0044; The prediction trainer computing system 208 may extract other characteristics of the game beyond play-by-play information from the game data. For example, the prediction trainer computing system 208 may identify the teams participating in the game, the rosters of players on the teams, the coaches of the teams, the time at which the game was played, the location of the game, the weather conditions during the game/play, and other suitable game characteristics. The prediction trainer computing system 208 may add the additional game characteristics as separate columns of the matrix of game information.) It would have been obvious to one having ordinary skill in the art, having the teachings of Austerlade and Schnurr before him before the effective filing date of the claimed invention, to modify Austerlade to incorporate neural networks and the training of neural networks, content based information of Schnurr. Given the advantage of the flexibility and learning properties of neural networks and the stability of data which is content form, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 12
Austerlade does not disclose expressly wherein the one or more operations further comprise: generating a graphical user interface comprising a graphical representation of the likely outcome.
Schnurr discloses wherein the one or more operations further comprise: generating a graphical user interface comprising a graphical representation of Schnurr, 0038; More particularly, computing system 102 may be configured to visually present real-time statistical data and/or predictions of upcoming aspects that occur during the live-action sporting event. For example, statistical data and/or predictions of aspects of a live-action sporting event may be included in an overlay that is visually presented simultaneously with a broadcast feed/video stream of the live-action sporting event.) It would have been obvious to one having ordinary skill in the art, having the teachings of Austerlade and Schnurr before him before the effective filing date of the claimed invention, to modify Austerlade to incorporate neural networks and the training of neural networks, content based information of Schnurr. Given the advantage of the flexibility and learning properties of neural networks and the stability of data which is content form, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 13
Austerlade discloses wherein the one or more operations further comprise: generating a first graphical user interface comprising the plurality of agents for the home team (Austerlade, , 0290; The processor 1202 may be configured to display the participant data on a user interface such as 1208. For example, the participant data may include San Francisco Quails V. Seattle Chipmunks Dec. 8, 2013 as an event, San Francisco and/or Seattle Seahawks for the team, offense or defense for the squad, and a team roster or individual players for the participants.); receiving, via the first graphical user interface, an indication substituting a first agent of the plurality of agents for the home team for a second agent of the plurality of agents for the home Austerlade, , 0197; In this regard, as will be apparent to one of ordinary skill in the art, the team analytics engine 346 may be used to evaluate performance (e.g., the left tackle has missed three assignments), identify trends (e.g., the defensive team consistently sends a linebacker blitz against a spread offensive formation), make player substitutions (e.g., a second string left tackle has performed better historically against the right end of the defense and thus should be substituted for the starting left tackle), revise game plans, or provide alerts (e.g., the flanker has experienced significantly reduced speed, acceleration, and performance following being tackled and thus an alert should be generated to the training staff to ensure that such player is medically evaluated)

Claim 14
Austerlade discloses wherein the one or more operations further comprise: generating, via the predictive model, an updated likely outcome of the sporting event based on an updated lineup of the home team that includes the first agent and not the second agent. (Austerlade, , 0197; In this regard, as will be apparent to one of ordinary skill in the art, the team analytics engine 346 may be used to evaluate performance (e.g., the left tackle has missed three assignments), identify trends (e.g., the defensive team consistently sends a linebacker blitz against a spread offensive formation), make player substitutions (e.g., a second string left tackle has performed better historically against the right end of the defense and thus should be substituted for the starting left tackle), revise game plans, or provide alerts (e.g., the flanker has experienced significantly reduced speed, acceleration, and performance following being tackled and 

Claim 15
Austerlade discloses a non-transitory computer readable medium including one or more sequences of instructions that, when executed by one or more processors cases a computing system to perform operations comprising: retrieving, by the computing system, event data from a data store, the event data comprising play-by-play information for a plurality of events across a plurality of seasons (Austerlade, , 0197; In another embodiment, the team analytics engine 346 may use event data to determine actual game performance versus historical game performance (such as by using historical data store 336) including, without limitation, an evaluation of game performance (e.g., player, team, offense, defense, special teams, etc.) versus prior year performance, prior game performance,….);…. receiving, by the computing system, a pre-match lineup for the sporting event, the prematch lineup comprising a plurality of agents for a home team and a plurality of agents for an away team (Austerlade, , 0266; ‘An example of scoring statistics is provided above in Table 1. For example, participant data may include San Francisco Quails V. Seattle Chipmunks Dec. 8, 2013, as an event, San Francisco and/or Seattle, as the team, defense or offense as the squad, and a team roster or individual players, as the participants.’); and generating, by the computing system via the predictive model, a likely outcome of the sporting event based on historical information of each agent for the home team, each agent for the away team, and team-specific features. (Austerlade, , 0012;’ In some example embodiments, on previous sporting events, receiving a selected game data indication from at least one user, wherein the selected game data indication provides selection of at least one probability or statistical odd from the game data, transmitting selected game data, and receiving game status data based on the selected participant data; wherein the participant data is based on participant location data, wherein the participant location data is calculated based on blink data transmitted from a location tag mounted to the participant.’ EC: players for both teams is disclosed in the above Austerlade, 0266.)
Austerlade does not disclose expressly generating, by the computing system, a predictive model using a deep neural network, by: generating, by one or more neural networks of the deep neural network, one or more embeddings comprising team-specific embeddings and agent-specific embeddings based on the event data …. selecting, from the event data, one or more features related to a current context of a sporting event; and learning, by the deep neural network, one or more likely outcomes of one or more sporting events based at least on the team-specific embeddings, the agent-specific embeddings, and the current context of the sporting event.
Schnurr discloses generating, by the computing system, a predictive model using a deep neural network, by: generating, by one or more neural networks of the deep neural network, one or more embeddings comprising team-specific embeddings and agent-specific embeddings based on the event data (Schnurr, 0046, 0031;’ The one or more prediction models 210 may be trained using any suitable machine learning algorithms including, but not limited to, learning trees (e.g., Boosted, Bagging, Random Schnurr, 0030; ‘Continuing with the example of the football game, the content-related computing service computing system 124A may provide play-by -play information as the football game occurs.’); and learning, by the deep neural network, one or more likely outcomes of one or more sporting events based at least on the team-specific embeddings, the agent-specific embeddings, and the current context of the sporting event. (Schnurr, 0046;’ The one or more prediction models 210 may be trained using any suitable machine learning algorithms including, but not limited to, learning trees (e.g., Boosted, Bagging, Random forest), support vector machines, neural networks, and other suitable machine-learning algorithms.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Austerlade and Schnurr before him before the effective filing date of the claimed invention, to modify Austerlade to incorporate neural networks and the training of neural networks, content based information of Schnurr. Given the advantage of the flexibility and learning properties of neural networks and the stability of data which is content form, one having ordinary skill in the art would have been motivated to make this obvious modification.

Wang discloses wherein the team specific embeddings and the agent specific embeddings are a lower dimension than the event data. (Wang, p5 and section 2.4, fig 4, table 1; ‘Example of player position resolution. Here are 3 possible line-ups of the Toronto Raptors where Lou Williams, Terrence Ross, and DeMar DeRozan were assigned different positions depending on the line-up.’ With ‘A visualization of player embedding. This show Lou Williams, Terrence Ross, and DeMar DeRozan, and their neighbors in the embedding. This is a 2D compression of the 10D space, so the distance in the visualization does not have the same semantics as the real embedding. Still, we see that Lou Williams is closer to other smaller guards while DeMar DeRozan is closer to bigger guards, and Terrence being somewhere in between.’ And the section the above belongs to ‘Ordering the sequences and players embedding) It would have been obvious to one having ordinary skill in the art, having the teachings of Austerlade, Schnurr and Wang before him before the effective filing date of the claimed invention, to modify Austerlade and Schnurr to incorporate compression or dimensional reduction of teams and players of Wang. Given the advantage of using a smaller data dimensions reflects lower computation cost by using a simpler learning demand, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 16
Austerlade, , 0266; ‘An example of scoring statistics is provided above in Table 1. For example, participant data may include San Francisco Quails V. Seattle Chipmunks Dec. 8, 2013, as an event, San Francisco and/or Seattle, as the team, defense or offense as the squad, and a team roster or individual players, as the participants.’)
Austerlade does not disclose expressly learning, by a first neural network of the one or more neural networks, the team-specific embeddings based on the team-specific information.
Schnurr discloses learning, by a first neural network of the one or more neural networks, the team-specific embeddings based on the team-specific information. (Schnurr, 0044; The prediction trainer computing system 208 may extract other characteristics of the game beyond play-by-play information from the game data. For example, the prediction trainer computing system 208 may identify the teams participating in the game, the rosters of players on the teams, the coaches of the teams, the time at which the game was played, the location of the game, the weather conditions during the game/play, and other suitable game characteristics. The prediction trainer computing system 208 may add the additional game characteristics as separate columns of the matrix of game information.) It would have been obvious to one having ordinary skill in the art, having the teachings of Austerlade and Schnurr before him 

Claim 17
Austerlade discloses wherein generating, by the one or more neural networks of the deep neural network, the one or more embeddings comprising the team-specific embeddings and the agent-specific embeddings based on the event data, comprises: selecting, from the event data, one or more features related to agent-specific information across a career of each agent. (Austerlade, , 0266; ‘An example of scoring statistics is provided above in Table 1. For example, participant data may include San Francisco Quails V. Seattle Chipmunks Dec. 8, 2013, as an event, San Francisco and/or Seattle, as the team, defense or offense as the squad, and a team roster or individual players, as the participants.’)
Austerlade does not disclose expressly learning, by a first neural network of the one or more neural networks, the agent-specific embeddings based on the agent-specific information.
Schnurr discloses learning, by a first neural network of the one or more neural networks, the agent-specific embeddings based on the agent-specific information. (Schnurr, 0044; The prediction trainer computing system 208 may extract other characteristics of the game beyond play-by-play information from the game data. For the rosters of players on the teams, the coaches of the teams, the time at which the game was played, the location of the game, the weather conditions during the game/play, and other suitable game characteristics. The prediction trainer computing system 208 may add the additional game characteristics as separate columns of the matrix of game information.) It would have been obvious to one having ordinary skill in the art, having the teachings of Austerlade and Schnurr before him before the effective filing date of the claimed invention, to modify Austerlade to incorporate neural networks and the training of neural networks, content based information of Schnurr. Given the advantage of the flexibility and learning properties of neural networks and the stability of data which is content form, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 19
Austerlade discloses generating, by the computing system, a first graphical user interface comprising the plurality of agents for the home team (Austerlade, , 0290; The processor 1202 may be configured to display the participant data on a user interface such as 1208. For example, the participant data may include San Francisco Quails V. Seattle Chipmunks Dec. 8, 2013 as an event, San Francisco and/or Seattle Seahawks for the team, offense or defense for the squad, and a team roster or individual players for the participants.); and receiving, by the computing system via the first graphical user interface, an indication substituting a first agent of the plurality of agents for the home team for a second agent of the plurality of agents for the home team. (Austerlade, , make player substitutions (e.g., a second string left tackle has performed better historically against the right end of the defense and thus should be substituted for the starting left tackle), revise game plans, or provide alerts (e.g., the flanker has experienced significantly reduced speed, acceleration, and performance following being tackled and thus an alert should be generated to the training staff to ensure that such player is medically evaluated)

Claim 20
Austerlade discloses generating, by the computing system via the predictive model, an updated likely outcome of the sporting event based on an updated lineup of the home team that includes the first agent and not the second agent. (Austerlade, , 0197; In this regard, as will be apparent to one of ordinary skill in the art, the team analytics engine 346 may be used to evaluate performance (e.g., the left tackle has missed three assignments), identify trends (e.g., the defensive team consistently sends a linebacker blitz against a spread offensive formation), make player substitutions (e.g., a second string left tackle has performed better historically against the right end of the defense and thus should be substituted for the starting left tackle), revise game plans, or provide alerts (e.g., the flanker has experienced significantly reduced speed, acceleration, and performance following being tackled and thus an alert should be generated to the training staff to ensure that such player is medically evaluated)

Claim(s) 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Austerlade, Schnurr and Wang as applied to claims 1-3, 5-10, 12-17 and 19-20 above, and further in view of Krasadakis. (U. S. Patent Publication 20170109015, referred to as Krasadakis)

Claim 4
Austerlade does not disclose expressly wherein generating, by the one or more neural networks of the deep neural network, the one or more embeddings comprising the team-specific embeddings and the agent-specific embeddings based on the event data, comprises:…. learning, by a first neural network of the one or more neural networks, the agent-specific embeddings based on the subset of agent-specific information.
Schnurr discloses wherein generating, by the one or more neural networks of the deep neural network, the one or more embeddings comprising the team-specific embeddings and the agent-specific embeddings based on the event data, comprises:…. learning, by a first neural network of the one or more neural networks, the agent-specific embeddings based on the subset of agent-specific information. (Schnurr, 0044; The prediction trainer computing system 208 may extract other characteristics of the game beyond play-by-play information from the game data. For example, the prediction trainer computing system 208 may identify the teams participating in the game, the rosters of players on the teams, the coaches of the teams, the time at which the game was played, the location of the game, the weather conditions during the game/play, and The prediction trainer computing system 208 may add the additional game characteristics as separate columns of the matrix of game information.) It would have been obvious to one having ordinary skill in the art, having the teachings of Austerlade and Schnurr before him before the effective filing date of the claimed invention, to modify Austerlade to incorporate neural networks and the training of neural networks, content based information of Schnurr. Given the advantage of the flexibility and learning properties of neural networks and the stability of data which is content form, one having ordinary skill in the art would have been motivated to make this obvious modification.
Austerlade, Schnurr and Wang do not disclose expressly selecting, from the event data, one or more features related to a subset of agent-specific information within a subset of a career of each agent.
Krasadakis discloses selecting, from the event data, one or more features related to a subset of agent-specific information within a subset of a career of each agent. (Krasadakis, 0060; The predicted score can be expressed as an estimated athlete performance score. The athlete-performance predictor component 242 can model and use a significantly larger set of inputs (some of them could be unique in this context) including: the dynamics of the team performance, the dynamics of the opponent team performance, the dynamics of the league/season, a quantification of the shape of the Athlete, the trend of the shape of the Athlete, the position of the Athlete within his/her career, and additional factors affecting or correlated with the performance of the player, such as: a small set of key -players which affect the performance of the athlete when they are playing on the same team, a small set of opponent key -players which affect 

Claim 11
Austerlade does not disclose expressly wherein generating, by the one or more neural networks of the deep neural network, the one or more embeddings comprising the team-specific embeddings and the agent-specific embeddings based on the event data, comprises:…. learning, by a first neural network of the one or more neural networks, the agent-specific embeddings based on the subset of agent-specific information.
Schnurr discloses wherein generating, by the one or more neural networks of the deep neural network, the one or more embeddings comprising the team-specific embeddings and the agent-specific embeddings based on the event data, comprises:…. learning, by a first neural network of the one or more neural networks, the agent-specific embeddings based on the subset of agent-specific information. (Schnurr, 0044; The prediction trainer computing system 208 may extract other characteristics of the game the rosters of players on the teams, the coaches of the teams, the time at which the game was played, the location of the game, the weather conditions during the game/play, and other suitable game characteristics. The prediction trainer computing system 208 may add the additional game characteristics as separate columns of the matrix of game information.) It would have been obvious to one having ordinary skill in the art, having the teachings of Austerlade and Schnurr before him before the effective filing date of the claimed invention, to modify Austerlade to incorporate neural networks and the training of neural networks, content based information of Schnurr. Given the advantage of the flexibility and learning properties of neural networks and the stability of data which is content form, one having ordinary skill in the art would have been motivated to make this obvious modification.
Austerlade, Schnurr and Wang do not disclose expressly selecting, from the event data, one or more features related to a subset of agent-specific information within a subset of a career of each agent.
Krasadakis discloses selecting, from the event data, one or more features related to a subset of agent-specific information within a subset of a career of each agent. (Krasadakis, 0060; The predicted score can be expressed as an estimated athlete performance score. The athlete-performance predictor component 242 can model and use a significantly larger set of inputs (some of them could be unique in this context) including: the dynamics of the team performance, the dynamics of the opponent team performance, the dynamics of the league/season, a quantification of the shape of the the position of the Athlete within his/her career, and additional factors affecting or correlated with the performance of the player, such as: a small set of key -players which affect the performance of the athlete when they are playing on the same team, a small set of opponent key -players which affect the performance of the athlete when they are playing against him/her, the team playing against the athlete, the overall team performance, the stage in the season, and incidents like injuries or other events expected to affect the performance of the player.) It would have been obvious to one having ordinary skill in the art, having the teachings of Austerlade, Schnurr, Wang and Krasadakis before him before the effective filing date of the claimed invention, to modify Austerlade, Wang and Schnurr to incorporate data subsets of where in the career of an agent of Krasadakis. Given the advantage of finer details refine the accuracy of the neural network, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 18
Austerlade does not disclose expressly wherein generating, by the one or more neural networks of the deep neural network, the one or more embeddings comprising the team-specific embeddings and the agent-specific embeddings based on the event data, comprises:…. learning, by a first neural network of the one or more neural networks, the agent-specific embeddings based on the subset of agent-specific information.
Schnurr discloses wherein generating, by the one or more neural networks of the deep neural network, the one or more embeddings comprising the team-specific Schnurr, 0044; The prediction trainer computing system 208 may extract other characteristics of the game beyond play-by-play information from the game data. For example, the prediction trainer computing system 208 may identify the teams participating in the game, the rosters of players on the teams, the coaches of the teams, the time at which the game was played, the location of the game, the weather conditions during the game/play, and other suitable game characteristics. The prediction trainer computing system 208 may add the additional game characteristics as separate columns of the matrix of game information.) It would have been obvious to one having ordinary skill in the art, having the teachings of Austerlade and Schnurr before him before the effective filing date of the claimed invention, to modify Austerlade to incorporate neural networks and the training of neural networks, content based information of Schnurr. Given the advantage of the flexibility and learning properties of neural networks and the stability of data which is content form, one having ordinary skill in the art would have been motivated to make this obvious modification.
Austerlade, Schnurr and Wang do not disclose expressly selecting, from the event data, one or more features related to a subset of agent-specific information within a subset of a career of each agent.
Krasadakis discloses selecting, from the event data, one or more features related to a subset of agent-specific information within a subset of a career of each agent. (Krasadakis, 0060; The predicted score can be expressed as an estimated athlete the position of the Athlete within his/her career, and additional factors affecting or correlated with the performance of the player, such as: a small set of key -players which affect the performance of the athlete when they are playing on the same team, a small set of opponent key -players which affect the performance of the athlete when they are playing against him/her, the team playing against the athlete, the overall team performance, the stage in the season, and incidents like injuries or other events expected to affect the performance of the player.) It would have been obvious to one having ordinary skill in the art, having the teachings of Austerlade, Schnurr, Wang and Krasadakis before him before the effective filing date of the claimed invention, to modify Austerlade, Wang and Schnurr to incorporate data subsets of where in the career of an agent of Krasadakis. Given the advantage of finer details refine the accuracy of the neural network, one having ordinary skill in the art would have been motivated to make this obvious modification.

4.	Claims 1-20 are rejected.

Conclusion	
5.	The prior art of record and not relied upon is considered pertinent to the applicant’s disclosure.

	-U. S. Patent Publication 20200353311: Ganguly

Correspondence Information
6.	Any inquiry concerning this information or related to the subject disclosure should be directed to the Examiner Mr. Peter Coughlan, whose telephone number is (571) 272-5990 (Fax 571-273-5990).  The Examiner can be reached on Monday through Friday from 7:15 a.m. to 3:45 p.m.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor Mr. Li Zhen can be reached at (571) 272-3768.  Any response to this office action should be mailed to:
	Commissioner of Patents and Trademarks, 
	Washington, D. C. 20231;
Hand delivered to:
	Receptionist, 
	Customer Service Window, 
	Randolph Building, 
	401 Dulany Street,
	Alexandria, Virginia 22313,
	(located on the first floor of the south side of the Randolph Building);
or faxed to:
	(571) 272-3150 (for formal communications intended for entry.)











/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121